              Case 7:20-cv-05107-PMH
      Case 7-20-cv-05107-PMH          Document
                                Document       26 inFiled
                                         25 Filed    NYSD 08/11/21 Page 1 ofPage
                                                            on 08/10/2021    1   1 of 1



                                                   Application granted. The conference scheduled for
                                                   August 12, 2021 at 11:00 a.m. is adjourned to September
                                                STATE   OF NatEW
                                                   13, 2021       YORK
                                                               11:30   a.m. At the time of the scheduled
                                                   conference,  all parties
                                          OFFICE OF THE ATTORNEY GENERAL    shall call (888) 398-2342; access
                                                   code: 3456831.
LETITIA JAMES                                                                                        DIVISION OF STATE COUNSEL
                                                      The Clerk of the Court is respectfully directed to terminate
   ATTORNEY GENERAL                                                                                     LITIGATION BUREAU
                                                      the motion sequence pending at Doc. 25.
                                              Writer’s Direct Dial: (212) 416-8828
                                                      SO ORDERED.
                                                       August 10, 2021
       By ECF
       Honorable Philip M. Halpern                    _______________________
       United States District Judge                   Philip M. Halpern
       Southern District of New York                  United States District Judge
       United States Courthouse
       500 Pearl Street, Room 1950                    Dated: White Plains, New York
       New York, NY 10007                                    August 11, 2021

                Re:     Gerlis v. New York State Department of Health
                        Southern District of New York, 20-cv-5107 (PMH)

       Dear Judge Halpern:

               This Office represents Defendant New York State Department of Health in the above-
       referenced case and submits this letter seeking an adjournment of the conference currently scheduled
       for August 12, 2021 until the week of September 5th or thereafter. This is the first such request.
       Counsel for plaintiff consents to this request.

              The reason for this request is that the parties are still discussing the possibility of settlement.
       Additional time is needed for the parties to explore whether this matter can be settled.

              The requested adjournment would not affect any other deadlines as discovery is now closed.
       Therefore, the Parties have not attached a revised Civil Case Management Plan.

                Thank you for your consideration of this matter.

                                                            Respectfully Submitted,
                                                                               /s/
                                                            Nia R. Stanford
                                                            Assistant Attorney General


       cc: Andrew Rozynski (VIA ELECTRONIC MAIL)




          28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● FAX (212) 416-6075 * NOT FOR SERVICE OF PAPERS
                                                       WWW.AG.NY.GOV
